DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-18, 20-23, 27-28, and 32-33 are rejected under 35 U.S.C. 102a1 as being anticipated by Monzon et al., US PGPub 2011/0094832.

    PNG
    media_image1.png
    500
    353
    media_image1.png
    Greyscale

Regarding claims 15 and 20, Monzon et al. discloses a safety control device (see fig 2-4) applicable to an elevator system (see fig 1) including an elevator car (2) driven in an elevator shaft (4) by a drive device (traction sheave shown in fig 1), said safety control device comprising: at least one sensor (10,12) configured to detect, in the elevator shaft (4), a presence of an object (18) in at least one specified area (6) of the elevator shaft (4); and a controller (see [0010]) configured to receive and process a signal (output of 10,12) of the at least one sensor (10,12) indicating a detection result (unauthorized person or obstruction), and to conduct, when the detection result indicates the presence of an object  (18) in the at least one specified area (6) of the elevator shaft (4), a safety procedure (break actuated) in which a switch from a normal drive control of the drive device to a safety drive control is executed (see [0022]) in which a target value set for the speed of the elevator car is decreased (brought to zero), wherein the at least one specified area of the elevator shaft (4) is a headroom (6) of the elevator shaft (4), and wherein the safety procedure to be conducted by the controller includes at least one of: limiting a target value set for the speed of the elevator car (2) during the safety drive control in at least one of an upward and downward direction to a predefined fraction (zero or 0/1) of a nominal target speed set in the normal drive control (see [0021]-[0022]).
Regarding claims 16 and 21, Monzon et al. discloses the safety control device according to claims 15 and 20, wherein the at least one sensor (10,12) comprises at least one of: a light curtain (see fig 2b) device providing a curtain of light at an edge of the at least one specified area of the elevator shaft, the curtain of light being interrupted by an object being present in the at least one specified area (see fig 2b and [0021])
Regarding claims 17, 22, 27, and 32 Monzon et al. discloses the safety control device according to claims 15, 16, 20, and 21 wherein the safety procedure to be conducted by the controller includes preventing the service drive control of the elevator car (2) towards the specified area (headroom 6) of the elevator shaft (4) where the presence of the object (18) is detected (see [0021]-[0022]).
Regarding claims 18, 23, 28, and 33 Monzon et al. discloses the safety control device according to claims 15, 17, 20, and 21 wherein the measures (elevator braking) included in the safety procedure are selected in dependence of a position (location of 10,12) of the at least one specified area (6) in the elevator shaft (4) and/or the position of the elevator car (2) in the elevator shaft (4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Monzon et al. in view of Dube, US Patent 10,112,802.
Regarding claims 25-26, Monzon et al.  discloses the method of claim 20 but does not specify a computer controller, with memory and connected via a network.  

    PNG
    media_image2.png
    612
    433
    media_image2.png
    Greyscale

Dube teaches a similar elevator service person collision protection system including a computer program (col. 2, line 44) product for a computer, including software code portions for performing the steps of claim 20 when said product is run on the computer. (claim 25)
wherein the computer program product includes a computer-readable medium (col. 8, lihne 48-60) on which said software code portions are stored, and/or the computer program product is directly loadable into the internal memory (RAM/ROM) of the computer or transmittable via a network (ultra wide band network) by means of at least one of upload, download and push procedures (see column 5). (claim 26)
It would have been obvious to provide the controller interface described by Dube to the system disclosed by Monzon et al. in order to externally control the system to enhance safety measures.  
 
Allowable Subject Matter
Claims 19, 24, 29-31, and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 19, 24, 29-31, and 34 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 19, 24, 29-31, and 34, including every structural element recited in the claims, especially, the configuration of the at least one marker located at the elevator car in such a manner that the marker enters the at least one specified area of the elevator shaft, wherein the controller is further configured to conduct an operation check of the at least one sensor by determining that the at least one marker has entered the at least one specified area of the elevator shaft, and by evaluating a detection result of the at least one sensor as to whether or not the presence of the at least one marker is detected in the at least one specified area of the elevator shaft, wherein, in case the presence of the at least one marker is not detected by the at least one sensor, the controller is configured to indicate a fault of the at least one sensor, and wherein, in case the presence of the at least one marker is detected by the at least one sensor, the controller is configured to prohibit that the safety procedure is conducted.
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654